Case 2:18-cv-12522-VAR-MKM ECF No. 31-6 filed 05/31/19 PagelD.603 Page 1 of 4

EXHIBIT 5

David Squire’s
Deposition Transcript
Case 2:18-cv-12522-VAR-MKM ECF No. 31-6 filed 05/31/19 PagelD.604

10

11

12

13

i4

15

16

17

18

19

20

21

22

23

24

25

David Squire
04/05/2019

STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION

TEOKA S. WILLIAMS,

Plaintiff,

-VS- Civil Action

Page 2 of 4

No. 2:18-cv-12522-VAR-MKM

BEAUMONT HEALTH,

Defendant.

 

PAGE 1 TO 20

The Deposition of DAVID SQUIRE,
Taken at 19th District Court
16077 Michigan Avenue

Dearborn, Michigan,

Commencing at 12:00 p.m.,

Friday, April 5, 2019,

Before Michelle C. Vining, CSR 2335, RPR

     
 

BPN ate SSN eLal ansonreporting.com
| LR EER | Sours revontane & voeD 313 567 8100
Case. 2:18-cv-12522-VAR-MKM ECF No. 31-6 filed 05/31/19 PagelD.605 Page 3 of 4

10

11

12

13

i4

15

16

17

18

19

20

21

22

23

24

25

oO FF OO

David Squire
04/05/2019 Page §

specifically ask you to read the last paragraph and see

if that refreshes your recollection.

Yes, I'm just saying I don't recall the conversation. I

don't disagree with the minutes for the meeting, no.

Looking at the minutes, does that refresh your

recollection that Teoka had said at the meeting that the

patient stated that she didn't want a black bitch to be

her R.N.?

She must have or it wouldn't have been in the minutes.
Like I said, I have no dispute with the

content. I'm just saying that I can't recall the

conversation.

But you do recall generally that Teoka expressed concern

that a patient had requested that she not be her

nurse --

Yes.

-- based on race?

Yes.

You'd agree that if a patient said she didn't want a

black bitch to be her nurse, that would be racial in

nature?

I would agree, yes.

So at that time being the director of human resources,

was there any policy that you're aware of at Beaumont

Health that specifically addressed the circumstance for

Hos |
PUNO EIN Piste Wied oan Mansonfoporting. com
|| Me | Cours Meeorrensa voes 313.567.8100

 
Case 2:18-cv-12522-VAR-MKM ECF No. 31-6 filed 05/31/19. PagelD.606 Page 4of 4

10

11

12

13

14

15

16

17

18

19

20

22

23

24

25

David Squire
04/05/2019 Page 9

where a patient makes a request for care based on race?
I don't believe there's a policy in place.

I assume before today's date, that has been something
that you've been asked to look into?

It wouldn't fall under the human resources side. In HR
we deal with -- if Teoka was misbehaving with a patient,
we would be actively involved. If the patient is
misbehaving with Teoka, that would fall under the unit's
responsibility and our guest relations department.
Understanding it might fall under guest relations,
certainly if there's a policy regarding employees being
assigned or taken off care for a patient based on race,
you would likely know about it, correct?

Yes, I have some knowledge of it, yes. Not --

But sitting here today, you're not aware of any policy,
written policy at Beaumont Health that addresses that,
are you?

I'm not aware of a policy.

Are you aware of any written policy, guideline, memo,
anything at all that Beaumont Health has issued that
touches on this topic?

I am not.

In the last four and a half years, other than Teoka,
have you become aware of any other situation where a

patient has requested care, based on race?

   

 

i
Uae inlay iste WNieisal lansonreporting.com
Ere 313.567.8100
